DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed with the written response received on 01/04/2021 have been considered and an action on the merits follows. As directed by the amendment, claims 1, 15,16,23,25 are amended, claims 2,6 are canceled. Accordingly, an action on the merits follows regarding claims 1, 3-5, 7-25.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “a front apex”, “a rear apex” in claim 19; “ a stitch type that is different from the lock stitching” in claim 23 and claim 25 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 
Specification
The disclosure is objected to because of the following informalities: 
The amended claim limitations which are not supported by the original disclosure is as follows: “ the front apex is the topmost point of the gusset portion on the front surface, and the rear apex is the topmost point of the gusset portion on the rear surface” in claim 19; “ a stitch type that is different from the lock stitching” in claim 23 and claim 25.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19-23, and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 19 recites “a front apex of the gusset portion on the front surface of the body is significantly closer to a top end of the body than a rear apex of the gusset portion on the rear surface of the body is to the top end of the rear surface of the body, where the front apex is the topmost point of the gusset portion on the front surface, and the rear apex is the topmost point of the gusset portion on the rear surface” , which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art. 
Claim 23 and 25 recite “ a stitch type that is different from the lock stitching” which is not supported by the original disclosure.
Claims 20-22 are rejected as failing to comply with the written description requirement as claims 20-22 are dependent on claim 19.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “gusset side seams” in line 2, “a lower longitudinal end of the body” in line 3, it is unclear “gusset side seams” , “ a lower longitudinal end of the body” in claim 4 is the same or different from “gusset side seams”, “ a lower longitudinal end of the body” in claim 1. For the purpose of applying art, “gusset side seams”, “ a lower longitudinal end of the body” in claim 4 are best understood to be the same as “gusset side seams”, “a lower longitudinal end of the body” in claim 1.
Claim 5 recites “upper ends of the rounded bottom periphery” in line 2, it is unclear “ upper ends of the rounded bottom periphery” in claim 5 is the same or different from “upper ends of the rounded bottom periphery” in claim 1. For the purpose of applying art, “upper ends of the rounded bottom periphery” in claim 5 is best understood to be the same as “upper ends of the rounded bottom periphery” in claim 1.
Claim 19 recites “where the front apex is the topmost point of the gusset portion on the front surface, and the rear apex is the topmost point of the gusset portion on the rear surface”, it is unclear how to ascertain the topmost point of the gusset portion as a point of the gusset portion is considered to be the topmost point in one view but that point is not the topmost point in another view. And if the undergarment is viewed in a front view, there are two topmost points of the gusset portion, it is unclear which is considered to be a front apex of the gusset portion.
Claims 20-22 are rejected as being indefinite as claims 20-22 are dependent on claim 19.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 7, 9-15, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Polidan(US 10085492)(hereinafter Polidan) in view of Pandolfi(CA2344975)(hereinafter Pandolfi).
Regarding claim 1, Polidan teaches an undergarment (fig 1A-1D), comprising: a body having a substantially tubular shape (fig 1D, garment apparatus 10 having a tubular shape) and configured to at least partially surround a torso of a user (garment 10 is in the form of boxer briefs), the body comprising: a pouch portion (a fly panel 28 creates a pouch) about a front surface of the body, the pouch portion (28) connected to a body panel (the panel comprising two leg panels 24 and a rear panel 22) at lateral sides of the pouch portion (28), the pouch portion having a rounded bottom periphery at a first, lower longitudinal end of the pouch portion (fig 1D, the fly panel 28 having a rounded bottom periphery) to form a U-shaped periphery of the pouch portion (fig 1D, the lower end of the fly panel 28 having a U shape), where the pouch portion comprises lateral side seams connecting the pouch portion to the body panel at the lateral sides of the pouch portion (fig 1D, the fly panel 28 connected to the two leg panels 24 and rear panel 22 at lateral side seams of the fly panel 28), and a curved bottom seam along the rounded bottom periphery connecting the pouch portion to a gusset portion (fig 1D, column 3, lines 37-57, the fly panel 28 connected to the center panel 26 at bottom end of the fly panel 28 by bottom seam), the curved bottom seam comprising lock stitching along at least a portion of a length of the curved bottom seam ( fig 1D, column 3, lines 37-57, each of the panels of the fabric materials is sewn together at seams using thread and any type of stitching, such as flatlock stitching, then the curved bottom seam comprising lock stitching); and the gusset portion (fig 1D, the center panel 26) at least partially bordering the rounded bottom periphery of the pouch portion (fig 1D, the center panel 26 bordering the bottom end of the fly panel 28) on the front surface of the body and extending to a rear surface of the body (fig 1D), the gusset portion comprising gusset side seams at a front portion of the gusset portion extending from lateral ends of the rounded bottom periphery of the pouch portion to a lower longitudinal end of the body (fig 1D, the central panel 26 comprises side seams 12 at front portions 26a, extending from lateral ends of the rounded bottom periphery of the fly panel 28 to the leg openings), the gusset side seams connected to the pouch portion at upper ends of the rounded bottom periphery (fig 1D, the central panel side seams at the front portion 26a connected to the fly panel at upper ends of the rounded bottom periphery).

    PNG
    media_image1.png
    539
    661
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    477
    551
    media_image2.png
    Greyscale

Polidan does not teach a front area of the gusset portion on the front surface of the body is greater than a rear area of the gusset portion on the rear surface of the body. However, in the same field of endeavor, Pandolfi teaches gusset (3) sewn to the back (4) at the bottom of the gusset (3); the gusset (3) sewn to the side fronts (2) and the pouch (1) at two gusset seams; and the front area of the gusset portion on the front surface of the body (the middle figure showing the area of the gusset portion on the front surface of the body) is greater than a rear area of the gusset portion on the rear surface of the body (the first figure showing the back of brief showing no area of the gusset portion on the rear surface). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the front area of the gusset portion of Polidan on the front surface of the body is greater than a rear area of the gusset portion on the rear surface of the body as taught by Pandolfi for the benefit of increasing comfort levels and decreasing perspiration. 
Regarding claim 3, Polidan teaches a transition from the curved bottom seam to the lateral side seams is continuous and includes a gradual change in curvature between the curved bottom seam and the lateral side seams (fig 3A, the curved bottom seam is continuous to the lateral seam and comprises a gradual change in curvature when the curve bottom seam continues upward).
Regarding claim 4, Polidan teaches the gusset portion comprises the gusset side seams at a front portion of the gusset portion that extend from the pouch portion to the lower longitudinal end of the body (fig 1D, the central panel 26 comprises side seams 12 at front portions 26a, extending from the fly panel 28 to the leg openings), the gusset side seams connected to the pouch portion at an intersection of the lateral side seams and the curved bottom seam of the pouch portion (fig 1D, the central panel side seams at the front portion 26a intersect the lateral side seams and the curved bottom seam of the fly panel 28).
Regarding claim 7, Polidan teaches the curved bottom seam comprises the lock stitching along an entire length of the curved bottom seam (fig 1D, column 3, lines 37-57, the seams using thread and any type of stitching, such as flatlock stitching).
Regarding claim 9, Polidan does not explicitly teach in fig 1D the pouch portion comprises a fly opening. However, in fig 5C, Polidan teaches a hole 28e in the fly panel 28. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the pouch portion 28 in fig 1D with a hole as taught in fig 5C for the benefit of providing a temporary portal through hole 28e for urination (Polidan, column 8, lines 103).
Regarding claim 10, Polidan teaches the body comprises a first leg portion and a second leg portion substantially parallel to the first leg portion, the first and second leg portions extending toward a first longitudinal end of the body (fig 1D, the body of the garment 10 comprises two leg panels 24 parallel to each other and extending towards the end of the garment body).
Regarding claim 11, Polidan teaches a waistband attached to the body at a second longitudinal end of the body opposite the first longitudinal end (fig 1D, a waistband 32 is attached to the top of the panels).
Regarding claim 12, Polidan teaches the gusset portion is sewn at least partially along gaps in the first leg portion and the second leg portion (fig 1D, the central panel 26 is sewn along gaps between the two leg panels 24).
Regarding claim 13, Polidan teaches the undergarment is a boxer brief (figs 1A-1D, column 9, lines 39).
Regarding claim 14, Polidan teaches the pouch portion, the body panel and the gusset portion are formed from fabric comprising at least 5% spandex (column 9, lines 59-67, column 10, lines 1-5).
Regarding claim 15, Polidan teaches a method or making an undergarment, the method comprising: forming a pouch portion of an undergarment, the pouch portion comprising a U-shaped periphery having a rounded bottom periphery at a first, lower longitudinal end of the pouch portion (fig 3A, column 3, lines 60-67, a fly panel 28 is adjusted to create a pouch which can support the user’s genitals, the fly panel 28 having a curved arch shape at the lower edge 29 and a rounded bottom end); connecting the pouch portion to a gusset portion with a curved bottom seam at least partially along the rounded bottom periphery of the pouch portion (fig 3A, column 3, lines 55-57, the fly panel 28 sewn to the central panel 26 at the bottom boundary of the fly panel at seams 12), the curved bottom seam comprising lock stitching along at least a portion of a length of the curved bottom seam (fig 3A, column 3, lines 55-57, each of the panels of fabric materials may be sewn together at seams using thread and any type of stitching, such as flatlock stitching); and connecting the pouch portion to a body panel of the undergarment along lateral side seams of the pouch portion, the lateral side seams extending from lateral ends of the curved bottom seam (fig 3A, column 5, lines 50-53, the fly panel 28 sewn to the leg panels 24 and the rear panel 22 along the lateral side seams of the fly panel 28, and the lateral side seams are continued from the curved bottom seam of the fly panel 28); and connecting gusset side seams of the gusset portion to the body panel (fig 3A, column 5, lines 50-53, the central panel is sewn to the leg panels and the rear panel along the side seams of the central panel), the gusset side seams disposed at a front portion of the gusset portion and extending from the pouch portion to a lower longitudinal end of the undergarment (fig 3A, the front side seams of the central panel extend from the fly panel 28 to a lower end of the undergarment), the gusset portion at least partially bordering the rounded bottom periphery of the pouch portion on the front surface of the undergarment and extending to a rear surface of the undergarment (fig 3A), the gusset side seams connected to the pouch portion at upper ends of the rounded bottom periphery (fig 3A).
Polidan does not teach a front area of the gusset portion on the front surface of the body is greater than a rear area of the gusset portion on the rear surface of the body. However, in the same field of endeavor, Pandolfi teaches gusset (3) sewn to the back (4) at the bottom of the gusset (3); the gusset (3) sewn to the side fronts (2) and the pouch (1) at two gusset seams; and the front area of the gusset portion on the front surface of the body (the middle figure showing the area of the gusset portion on the front surface of the body) is greater than a rear area of the gusset portion on the rear surface of the body (the first figure showing the back of brief showing no area of the gusset portion on the rear surface). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the front area of the gusset portion of Polidan on the front surface of the body is greater than a rear area of the gusset portion on the rear surface of the body as taught by Pandolfi for the benefit of increasing comfort levels and decreasing perspiration.
Regarding claim 17, Polidan teaches a transition from the curved bottom seam to the lateral side seams of the pouch portion is continuous and includes a gradual change in curvature between the curved bottom seam and the lateral side seams (fig 3A, the curved bottom seam is continuous to the lateral seams of the fly panel 28 and comprises a gradual change in curvature when the curve bottom seam continues upward).
Regarding claim 18, Polidan teaches connecting the pouch portion to the gusset portion with the curved bottom seam comprises connecting the pouch portion to the gusset portion with lock stitching at least partially along the rounded bottom periphery of the pouch portion (column 3, lines 37-57, each of the panels may be sewn together at seams 12 using any type of stitching, such as flatlock stitching).
Claims 5,16 are rejected under 35 U.S.C. 103 as being unpatentable over Polidan(US 10085492) in view of Pandolfi(CA2344975), further in view of Setsuko(JP 4246659)(hereinafter Setsuko).
Regarding claim 5, Polidan does not explicitly teach a first longitudinal lower width of the pouch portion between the upper ends of the rounded bottom periphery is greater than a second longitudinally higher width of the pouch portion between the lateral sides of the pouch portion in an upper longitudinal half of the pouch portion. However, in the same field of endeavor, Setsuko teaches boxer briefs having a lower lateral width of the pouch portion between upper ends of the rounded bottom periphery greater than an upper lateral width (annotated Setsuko fig 3).

    PNG
    media_image3.png
    288
    383
    media_image3.png
    Greyscale

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the shape of the fly panel of Polidan with the shape of the pouch by Setsuko having a lower lateral width greater than an upper lateral width for the benefit of providing maximum volume and support for genitalia while promoting the natural positioning of genitalia. 
Regarding claim 16, Polidan teaches the gusset side seams connected to the pouch portion at an intersection of the lateral side seams and the curved bottom seam of the pouch portion (fig 3A, column 5, lines 66-67, column 6, lines 1-2 , the central panel’s front side seams intersect the lateral side seams and bottom curved seam of the fly panel 28).
Polidan does not teach a first lateral width of the pouch portion between the gusset side seams is greater than a second, longitudinal higher lateral width of the pouch portion in an upper longitudinal half of the pouch portion. However, in the same field of endeavor, Setsuko teaches boxer briefs having a lower lateral width of the pouch portion between upper ends of the rounded bottom periphery greater than an upper lateral width (annotated Setsuko fig 3). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the shape of the fly panel of Polidan with the shape of the pouch by Setsuko having a lower lateral width greater than an upper lateral width for the benefit of providing maximum volume and support for genitalia while promoting the natural positioning of genitalia.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Polidan(US 10085492) in view of Pandolfi(CA2344975), further in view of Auger (US 7017193)(hereinafter Auger).
Regarding claim 8, Polidan does not explicitly teach the pouch portion comprises a center seam extending longitudinally from the first, lower longitudinal end to a second upper longitudinal end of the pouch portion. However, in the same field of endeavor, Auger teaches the pocket stitches 20 running vertically across the height of the pouch (fig 1). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the boxer brief of Polidan with the pocket stitches 20 of Auger for the benefit of optimizing a maximal volume while maintaining support.
Claims 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Polidan(US 10085492) in view of Pandolfi(CA2344975), further in view of Herbert(US 20070079427)(hereinafter Herbert).
Regarding claim 23, Polidan teaches the curved bottom seam of the pouch portion comprises the lock stitching. Polidan does not clearly show the lateral side seams of the pouch portion comprises a stitch type that is different from the lock stitching. However, in the same field of endeavor. Herbert teaches the lateral side seams of the pouch portion comprise ornamental stitches 42 which are different from the curved bottom seam of the pouch portion (fig 1). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the lateral side seams of the pouch portion of Polidan with the ornamental stitches by Herbert for the benefit of improving the aesthetic appearance of the undergarment (Herbert, para [0025], the last 3 lines).
Regarding claim 25, Polidan teaches connecting the pouch portion to the gusset portion with the curved bottom seam comprising connecting the pouch portion to the gusset portion with the curved bottom seam comprising the lock stitching (fig 3A, column 3, lines 55-57, each of the panels of fabric materials may be sewn together at seams using thread and any type of stitching, such as flatlock stitching), and connecting the pouch portion to the body panel of the undergarment along the lateral side seams (fig 3A). Polidan does not clearly show the lateral side seams of the pouch portion comprises a stitch type that is different from the lock stitching. However, in the same field of endeavor. Herbert teaches the lateral side seams of the pouch portion comprise ornamental stitches 42 which are different from the curved bottom seam of the pouch portion (fig 1). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the lateral side seams of the pouch portion of Polidan with the ornamental stitches by Herbert for the benefit of improving the aesthetic appearance of the undergarment (Herbert, para [0025], the last 3 lines).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Polidan(US 10085492) in view of Pandolfi(CA2344975), further in view of Weng (CN 206062145)(hereinafter Weng).
Regarding claim 24, Polidan teaches the body panel (the panel comprising the leg panels 24 and the rear panel 22) extends continuously from a first of the lateral sides of the pouch portion laterally around a rear of the body to a second of the lateral sides of the pouch portion (fig 1A). Polidan does not teach the body panel without intervening stitched seams. However, in the same field of endeavor, Weng teaches the body panel extends continuously from a first of the lateral sides of the pouch portion laterally around a rear of the body to a second of the lateral sides of the pouch portion without intervening stitched seams (figs 1,2). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the body panel of Polidan without intervening stitched seams as taught by Weng for the benefit of providing comfort to the user.
Claims 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Polidan(US 10085492) in view of Weng(CN 206062145), further in view of Setsuko(JP 4246659).
Regarding claim 19, Polidan teaches an undergarment, comprising: a body having a substantially tubular shape (fig 1D, garment apparatus 1 having a tubular shape) and configured to at least partially surround a torso of a user (garment 10 is in form of boxer briefs), the body comprising: a pouch portion (a fly panel 28 creates a pouch) about a front surface of the body, the pouch portion comprising a U-shaped periphery (fig 1D, the lower end of the fly panel 28 having a U shape) having a rounded bottom periphery at a first, lower longitudinal end of the pouch portion (fig 1D, the fly panel 28 having a rounded bottom periphery); and a gusset portion (a center panel 26) at least partially bordering the rounded bottom periphery of the pouch portion (fig 1D, the center panel 26 bordering the bottom end of the fly panel 28)on the front surface of the body and extending to a rear surface of the body (fig 1D), the gusset portion comprising gusset side seams at a front portion of the gusset portion extending from lateral ends of the rounded bottom periphery of the pouch portion to a lower longitudinal end of the body (fig 1D, the central panel 26 comprises side seams 12 at front portions 26a, extending from the fly panel 28 to the leg openings), the gusset side seams connected to the pouch portion at upper ends of the rounded bottom periphery (fig 1D), a front apex is the topmost point of the gusset portion on the front surface, and a rear apex is the topmost point of the gusset portion on the rear surface (fig 1D). 
Polidan does not teach the front apex of the gusset portion on the front surface of the body is significantly closer to a top end of the body than the rear apex of the gusset portion on the rear surface of the body is to the top end of the rear surface of the body. However, Weng teaches the front apex of the gusset portion on the front surface of the body is significantly closer to a top end of the body than the rear apex of the gusset portion on the rear surface of the body is to the top end of the rear surface of the body (the highest point of the gusset portion in fig 3 is closer to a top end of the body than the highest point of the gusset portion in fig 4 to the top end of the body). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the gusset portion of Polidan comprising the front apex is closer to a top end of the body than the rear apex to the top end of the rear surface as taught by Weng for the benefit of providing comfort and fitting to the user’s figure.
Polidan does not teach a first lateral width of the pouch portion between the gusset side seams is greater than a second longitudinally higher lateral width of the pouch portion in an upper longitudinal half of the pouch portion. However, in the same field of endeavor, Setsuko teaches boxer briefs having a lower lateral width of the pouch portion between the gusset side seams greater than an upper lateral width (annotated fig 3 above). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the shape of the fly panel of Polidan with the shape of the pouch by Setsuko having a lower lateral width greater than an upper lateral width for the benefit of providing maximum volume and support for genitalia while promoting the natural positioning of genitalia.
Regarding claim 20, Polidan teaches the pouch portion connects to a body panel at lateral sides of the pouch portion (fig 1D, the fly panel 28 connected to two leg panels 24 and the rear panel at lateral side seams of fly panel 28).
Regarding claim 21, Polidan teaches the gusset portion connects to the body panel at the gusset side seams (column 3, lines 55-57).
Regarding claim 22, Polidan teaches the gusset portion connects to a body panel at a rear seam of the gusset portion, where the gusset side seams are disposed and extend more laterally outward from a lateral center of the undergarment than the rear seam, the lateral center of the undergarment bisecting the pouch portion centered on the front surface of the body (annotated fig 1D).


    PNG
    media_image4.png
    475
    518
    media_image4.png
    Greyscale


Response to Arguments
Applicant’s arguments with respect to claims 1, 15 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370.  The examiner can normally be reached on Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/U.T.N./            Examiner, Art Unit 3732                                                                                                                                                                                            


/KHOA D HUYNH/            Supervisory Patent Examiner, Art Unit 3732